Title: To Thomas Jefferson from Peter Carr, 1 May 1791
From: Carr, Peter
To: Jefferson, Thomas



My Dear Sir
Monticello. May. 1. 1791

My silence hitherto has proceeded from a supposition that you had little leisure to attend to any thing but the duties of your office and I learn from Colo. Monroe that this supposition has been well founded. My time since your departure has been employed principally in the study of the law following the course you marked out. The evenings have been divided between History, Philosophy, and Poetry. I am at present reading the 2d. vol of Ld. Raymond’s Reports and am of opinion that most of the adjudications of Holt will stand their ground as long as English jurisprudence shall depend on the maxims and doctrines of the common law, or shall be supported by justice and equity. Vaughan is a most excellent Reporter, and remarkable  I think for the soundness and perspicuity of his decisions. His deductions are strictly logical and one may easily see he has been very conversant with Euclid.
During the session of the district court in Charlottesville I attended in order to gain some knowledge of the practical part of the law; but found the proceedings conducted in so different a manner from what I had been taught by books on the subject, that I fear I gained but little. I know not what method a young man should pursue to become acquainted with this part of the law. It would be a very awkward thing to have it to learn after he comes to the bar, and yet I see no other more eligible means. Any thing which you shall say on this subject will be acceptable and shall be duly attended to. I saw Mr. Maury a few days ago and enquired of Dabney’s progress &c., &c. His accounts are extremely flattering, both with Respect to his genius, application, and judgment. His dispositions are without a fault.
You were so good when you first returned from Europe as to direct that some debts which were left unpaid by me in Wmsburg. should be discharged. It is painful to me to inform you that this has not been done, and that I see very little probability of its being accomplished soon. After your unbounded beneficence it may appear to argue a want of delicacy in me to trouble you on this subject, but I am sure you will excuse it when you consider that a regard for my own reputation has been the inducement. My mother drew an order some time ago on Colo. Lewis for 60£, which he says shall be paid when your creditors pay him.
Garland Jefferson is a close student and goes on hopefully. I trust we shall see you in Virginia this autumn. Adieu my Dr Sir and believe me to be yr. unalterable & affectionate friend,

Peter Carr

